Citation Nr: 1504155	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  06-28 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, or as secondary to service-connected disabilities.

2.  Entitlement to service connection for a back disability (claimed as muscle pain), to include as a qualifying chronic disability under 38 C.F.R. § 3.317, or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2009, December 2012, April 2013 and November 2013 the Board remanded the case for further development.

The Board apologizes for the delay in the full adjudication of this case.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran has a back disability and left knee disability that are etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability and left knee disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117 (West 2014).  These may include, but are not limited to, fatigue, headache, and joint pain.  38 C.F.R. § 3.317(b) (2014).

Under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptoms illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule Dec. 29, 2011).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a back disability (claimed as muscle pain) and a left knee disability that have been ongoing since approximately 1998, shortly after his separation from active duty service, and are either the result of a chronic undiagnosed illness or his other service-connected disabilities.

Post-service treatment records show complaints of and treatment for back and knee pain.

An April 2006 VA examination notes some calcification but knee joints maintained.  It notes that hypertrophic changes were seen in 2004 and 2006 x-rays.

An August 2010 VA examination notes multiple joint pain with unknown cause.  The x-rays were normal and there was no evidence of arthritis in the back or knees.  The examiner diagnosed a bilateral knee strain and noted that it is less likely as not related to the military because there were no chronic problems shown during service.  The examiner also noted that the cause of the lumbar pain was unknown.

A March 2011 VA medical opinion of the Veteran's primary care physician notes that the x-rays were negative but clinical examination was positive for "severe pain and tenderness in most joint areas" including the left knee and low back.  The examiner noted that the Veteran walked very gingerly, stiffly and with obvious great pain.

The examiner opined that the Veteran's symptoms are "related to the Gulf War Syndrome of joint pain" and noted that the Veteran's symptoms matched the "list of specific signs and symptoms given to VA providers."

The January 2012 VA Remand (not written by the undersigned) noted that based on the August 2010 and March 2011 opinions the Veteran's condition was "unclear" and that an additional VA examination and medical records were necessary.

In a February 2012 VA examination the examiner noted no arthritis, and an unremarkable examination of the knees, and intermittent paraspinal muscle pain.  The examiner found no diagnosis of a left knee disability.  The examiner also noted that the Veteran did not have fibromyalgia.

In the April 2013 Board remand (not written by the undersigned), the Board found that the February 2012 VA examination ignored evidence of left knee crepitus and did not state whether the Veteran's back pain was attributable to a known clinical diagnosis, thus another VA examination was warranted.

In a May 2013 VA examination the examiner noted that there was a diagnosis of left knee strain.  The examiner also noted that a 2006 x-ray showed left knee patellar tendinitis.  The examiner noted that "other than resorting to mere speculation" it was impossible to determine the onset of a disability pre-2006.  The examiner opined that there was no disability of the right ankle that would affect the left knee and that the left knee pain was "as likely as not due to the repetitive stress" of his physical job requirements and "his advancing age."

With regard to the back, the examiner noted a diagnosis of lumbar strain.  The examiner indicated there was no indication of a lumbar strain prior to the Veteran's current employment and noted that the "lumbar spine strain is as likely as not due to the repetitive stress" of his physical job requirements.  The examiner also noted that there was no right ankle disability that "would affect his lumbar spinal muscles."

In a November 2013 Board Remand (not written by the undersigned) the Board found that the May 2013 VA examination did not adequately address whether the Veteran's disabilities were aggravated by his right ankle disability.

In an August 2014 VA addendum opinion the examiner essentially copied the rationale from the original May 2013 opinion, providing an almost useless medical opinion.  

The examiner found that the Veteran's knee pain and back pain were more likely than not associated with his current occupation.

The Board notes that the August 2014 VA addendum opinion and the May 2013 VA examination address the Veteran's current occupation and a temporary diagnosis of a "strain" but do not address the Veteran's long-standing chronic problems that date back to 1998.

For the period between 2005 and 2013 the Veteran frequently complained of knee and back pain and was given no official diagnosis until the diagnoses of strains in the 2013 VA examination.

Additionally, the VA opinions still do not address whether the Veteran's left knee or back condition are aggravated by other service-connected disabilities.  The Board finds that another remand is unnecessary in this instance as it is unlikely to produce a better VA opinion (in light of the opinions above) and would only delay this case even further.

The March 2013 opinion of the Veteran's primary care VA physician noted that the Veteran's symptoms of joint pain were in line with "the list of specific signs and symptoms given to VA providers" regarding Gulf War Syndrome and had no clinical diagnoses.

Based on the Veteran's consistent and long-standing reports of chronic pain of the left knee and back and the March 2013 opinion of the private treatment provider, the Board finds that service connection for a back and left knee disability is warranted.

The nature and extent of the problem at this time is not before the Board at this time.  In this regard, the positive finding is based, in part, on the Veteran's credible statements.  Any indications of hyperbole by the Veteran in any future examinations/evaluations would have severe consequences for this determination. 

ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


